DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-21 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the seal layer comprises a sealing material and a plurality of red light conversion blocks, and the sealing material comprises a plurality of separated sealing portions, and each of the red light conversion blocks is arranged between every two separated sealing portions; each of the red light conversion blocks is arranged on each of the first light emitting diode chips respectively, and the sealing portions are arranged on the second light emitting diode chips and the third light emitting diode chips respectively”.

Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the seal layer comprises a sealing material and a plurality of red light conversion blocks, and the sealing material comprises a plurality of separated sealing portions, and each of the red light conversion blocks is arranged between every two separated sealing portions; each of the red light conversion blocks is arranged on each of the first light emitting diode chips respectively, and the sealing portions are arranged on the second light emitting diode chips and the third light emitting diode chips respectively”.


Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “arranging a sealing material on the second light emitting diode chip and the third light emitting diode chip, wherein the sealing material comprises at least two separated sealing portions, and the red light conversion block is arranged between every two separated sealing portions, the at least two separated sealing portions are arranged on the second light emitting diode chip and the third light emitting diode chip”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-5134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895